Citation Nr: 1045272	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or for a grant for necessary 
special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964.

This case was previously before the Board of Veterans' Appeals 
(Board) in February 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
or for a grant for necessary special home adaptations.  
Thereafter, the case was returned to the Board for further 
appellate action.

In January 2009, during the course of the appeal, the Veteran had 
a video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.


FINDING OF FACT

The Veteran does not receive permanent and total service 
connected disability due to the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, or a wheelchair; is not blind in both eyes 
having only light perception plus the anatomic loss or loss of 
use of one lower extremity; does not have the loss or loss of use 
of one lower extremity together with residuals or organic disease 
or injury to as to affect the function of balance or propulsion 
so as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; and does not have the loss or loss of use 
of one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria have not been met for the issuance of a certificate 
of eligibility for financial assistance in acquiring specially 
adapted housing or a special home adaptation grant.  38 U.S.C.A. 
§§ 2101(a), 5103, 5103a (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.159, 3.809 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
specially adapted housing or a special home adaptation grant.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In July 2005, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  In 
so doing, VA informed him of the criteria for entitlement to 
specially adapted housing or a special home adaptation grant

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain. 38 U.S.C.A. § 5103A(b)(1).  However, the 
duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992). It is the Veteran's responsibility to 
present and support his claim. 38 U.S.C.A. § 5103.

In this case, VA obtained or ensured the presence of records 
reflecting his treatment by VA from May 2004 through June 2010, 
as well as ; records reflecting his treatment by private health 
care providers from July to November 2005.  

In October 2005, March and August 2006, and April and August 
2009, VA examined the Veteran to determine the nature and extent 
of impairment due to his various service-connected disabilities.  
The VA examination reports reflect that the examiners reviewed 
the Veteran's medical history, documented his current medical 
conditions, interviewed and examined the Veteran, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, as noted above, in January 2010, the Veteran had a video 
conference with the undersigned Veterans Law Judge.  A transcript 
of that conference has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal. He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the merits 
of the appeal.



The Facts

The Veteran has a combined 100 percent schedular rating for the 
following service-connected disabilities:  Degenerative joint 
disease of the left knee, status post total knee replacement, 
evaluated as 60 percent disabling; bilateral pes planus, 
evaluated as 30 percent disabling; status post herniated nucleus 
pulposus and fusion of the lumbar spine, evaluated as 20 percent 
disabling; left hip strain, evaluated as 20 percent disabling; 
the residuals of a fractured right little finger, evaluated as 
10 percent disabling; right hip disability, evaluated as 10 
percent disabling; the residuals of a right ankle fracture, 
evaluated as 10 percent disabling; traumatic arthritis of the 
navicular joint, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; degenerative joint disease of 
the right knee, evaluated as 10 percent disabling; 
thrombophlebitis of the left leg, evaluated as noncompensable; 
and bilateral hearing loss disability, evaluated as non 
compensable.  The 100 percent schedular rating has been in effect 
continuously since October 12, 2001.  From August 9, 2005 through 
September 30, 2005, the Veteran was entitled to special monthly 
compensation due to a 100 disability rating for his right knee 
and additional service-connected disabilities, independently 
ratable at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2005).

In August 2004, VA issued the Veteran braces for each of his 
knees.  He requested metal for the left knee and neoprene for the 
right.  

In July 2005, the Veteran was treated by R. C. R., M.D., for a 
torn right medical meniscus and degenerative joint disease of the 
right knee.  The following month, he underwent an arthroscopic 
partial right medial meniscectomy and an arthroscopic 
chondroplasty of the right medial femoral condyle and patella.

During his October 2005 VA examination, the Veteran reported 
swelling, weakness, and constant pain in his right knee.  He 
reported functional impairment as a result of his right knee 
condition and stated that he could not bend or straighten the 
knee.  He stated that he had difficulty walking or standing for 
long periods of time.  

On examination, the Veteran's posture and gait were normal.  The 
knee joint was normal in appearance.  There was an arthroscopic 
scar on the right knee.  There was a 23.5 cm scar in the distal 
left thigh and proximal lower leg.  On the left knee, there was a 
13 cm scar over the anteromedial aspect, a 6 cm scar over the 
posteromedial aspect, and a 17 cm scar over the lateral aspect.  
The scars were hyperpigmented and level, without tenderness, 
disfigurement, adherence, instability, or tissue loss.  His leg 
lengths were equal.  There was crepitus, bilaterally.  The 
Veteran was able to flex the right knee to 115 degrees and the 
left knee to 110 degrees.  He could extend each knee to minus 5 
degrees.  The knee was stable with no evidence of recurrent 
subluxation or locking pain.  The Veteran's daily activities were 
limited due to difficulty standing or walking for long periods of 
time.  X-rays revealed an old fracture deformity of the left 
fibular head.

In November 2005, R. C. R., M.D., prescribed the Veteran an 
electric scooter due to degenerative joint disease of the back, 
hips, and both knees.  It was noted that he would need the 
scooter for home appointments and all outings, due to his 
immobility.  

VA outpatient treatment records, dated in January 2006, show that 
the Veteran was still having difficulty walking following his 
August 2005 right knee surgery.  An electric scooter and new tips 
for the Veteran's crutches were ordered through VA.  It was noted 
that the Veteran's primary form of exercise should be walking.  
It was also noted that the Veteran had a moderately severe 
hearing loss disability with good speech discrimination, 
bilaterally.  He reportedly wore hearing aids which were working 
well.

In February 2006, VA ordered the Veteran an electric three 
wheeled scooter.  He was cautioned to get up and up and use the 
scooter only for distances.  

Following a March 2006 VA audiologic examination, the Veteran was 
found to have tinnitus and a severe, bilateral sensorineural 
hearing loss disability.  

During an August 2006 examination for VA, the Veteran was 
reportedly unable to squat or crawl due to his left knee 
disability.  He denied that his condition caused him to be 
incapacitated.  He also reported weakness, stiffness, swelling, 
giving way, and a lack of endurance due to his left hip strain.  
He stated that his left hip strain made it difficult for him to 
walk distances, that he started using a cane in 1992, and that he 
rode a scooter on occasion.  His primary disability due to his 
right knee was difficulty walking.  He denied that his condition 
caused him to be incapacitated.  His service-connected right knee 
disability was manifested by complaints of weakness, stiffness, 
swelling, giving way, lack of endurance, giving way, painful 
locking, and falling.  He denied that his condition caused him to 
be incapacitated.  With respect to his flat feet, the Veteran 
reported that he had constant, localized pain, elicited by 
activity.  He denied that his condition caused him to be 
incapacitated.  He again complained of weakness, stiffness, 
swelling, and fatigue.  As to his back disorder, he reported 
constant pain.  The Veteran noted that when he was working for 
the Post Office, he needed special accommodations.  His 
functional impairment was chronic pain, difficulty ambulating, 
and bending.  It was noted that his back condition did not cause 
him to become incapacitated.

On examination, there were multiple scars on the Veteran's left 
knee, as well as a scar on his lumbar spine.  There was a level, 
S-shaped scar at the lateral aspect of the left knee done for 
bone grafting.  The scar measured about 19 cm by 0.3 cm.  with 
hypopigmentation of less than 6 square inches.  There was a total 
knee arthroplasty scar measuring 23 cm by 0.4 cm with tenderness 
and hypopigmentation of less than 6 square inches.  There was a 
scar located near the medial left knee which was level and 
measured about 7 cm by 0.6 cm with disfigurement, 
hyperpigmentation of less than 6 square inches and abnormal 
texture of less than 6 square inches.  The scar on the Veteran's 
lumbar spine was at a surgical site and measured 21 cm by 0.3 cm 
with hypopigmentation.  None of the scars were productive of 
ulceration, adherence, instability, tissue loss, inflammation, or 
edema.

On further examination, the Veteran's leg lengths were equal, and 
examination of the feet did not reveal any signs of abnormal 
weight bearing.  The Veteran's posture and gait were stiff, and 
he walked stiffly, using a cane.  He reportedly required the cane 
for ambulation.  The left hip showed no signs of tenderness, and 
the range of hip motion was as follows:  Flexion to 80 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction to 45 
degrees, external rotation to 50 degrees, and internal rotation 
to 20 degrees.  That range of motion was compared to the right 
hip which demonstrated a normal range of motion of flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees.  Neither hip function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The range of 
ankle motion was dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  Neither ankle function was additionally limited 
by pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  

An examination of the Veteran's thoracolumbar spine revealed no 
evidence of radiating pain on movement or muscle spasm.  There 
was tenderness around T9.  Straight leg raising  was negative, 
bilaterally, and there was no ankylosis of the spine.  The range 
of lumbar spine motion was as follows:  flexion to 70 degrees 
with pain at 50 degrees; extension to 15 degrees, with pain 
throughout.  Lateral flexion was accomplished to 15 degrees on 
the right and to 19 degrees on the left.  Rotation was 
accomplished to 30 degrees, bilaterally.  The normal range of 
lumbar spine motion was as follows:  flexion from zero to 90 
degrees; extension from 0 to 30 degrees; and lateral flexion and 
rotation to 30 degrees, bilaterally.  The limitation of motion of 
the spine was additionally limited by pain on repetitive use but 
not fatigue, weakness, or lack of endurance.  There were no signs 
of intervertebral disc syndrome.  The motor function in the lower 
extremities was within normal limits.  The sensory function was 
abnormal, bilaterally, due to peripheral neuropathy associated 
with diabetes mellitus.  The knee and ankle jerks were absent, 
bilaterally.  There was atrophy of the left leg compare to the 
right.  The Veteran flexed his right knee from zero to 112 
degrees with crepitus and his left knee from zero to 102 degrees.

An examination of the Veteran's feet revealed no tenderness, 
weakness, atrophy, or disturbed circulation, bilaterally.  Pes 
planus was present, bilaterally, without valgus; forefoot/midfoot 
malalignment, tenderness to palpation, or malalignment of either 
Achilles tendon.  He had limitations with standing and walking 
due to multiple musculoskeletal problems.  The pain and symptoms 
were not relieved by corrective shoe wear.  

X-rays confirmed the presence of degenerative arthritis in the 
Veteran's feet, left hip, and lumbar spine.  In addition, there 
was grade I spondylolitsthesis of L5 on S1.  

The examiner noted that the Veteran's condition had no affect on 
his employment as he was not working.  The performance of his 
daily activities was limited by painful, stiff ambulation.  

In August 2006, the Veteran requested two elastic knee braces 
from VA.  In November 2006, the Veteran was treated by VA for 
complaints of painful, popping, crackling knees.  

In November 2006, VA noted that the Veteran had a moderately 
severe high frequency sensorineural hearing loss with good 
discrimination, bilaterally.  His hearing aids continued to work 
fine.  

In March 2007, the Veteran was seen by VA for intermittent, 
brief, sharp pains in his feet.  During a March 2007 consultation 
with a VA dietician, the Veteran was advised to walk for 30 
minutes a day.  It was also noted that the Veteran reinjured his 
back while pulling his scooter from the car.  He received an 
injection to his lumbar spine.

In August 2009, the Veteran underwent a VA orthopedic 
examination, during which he complained of frequent and continued 
knee problems, bilaterally.  In particular, he noted continued 
left knee pain and decreased mobility.  In addition to pain, the 
Veteran reported stiffness and decreased speed of joint motion.  
He denied deformity, giving way, instability, weakness, 
incoordination, dislocation or subluxation, locking episodes, 
effusion, inflammation, or flare-ups.  He reported intermittent, 
but frequent, use of a brace and cane.  

On examination, the Veteran's gait was normal with no signs of 
abnormal weight bearing.  There was no crepitus, mass behind the 
knee, grinding, instability, or abnormalities of the patella, 
meniscus, tendons, or bursa associated with either knee.  The 
following ranges of knee motion were reported:  extension to zero 
degrees, bilaterally, and flexion from 0 to 110 degrees on the 
right and from 0 to 100 degrees on the left.  With repetition, 
there was additional limitation of motion due to pain.  There was 
no evidence of ankylosis.  X-rays revealed the left knee 
replacement and moderately severe degenerative joint disease of 
the right knee.  The examiner noted that the Veteran's left knee 
replacement was productive of mild functional/occupational 
impairment.  It reportedly prevented his participation in sports 
and moderately impaired his recreational pursuits.  There was a 
mild affect on his performance of chores, shopping, exercise, 
traveling, feeding, bathing, dressing, toileting, and driving and 
no affect on his grooming.  His he right knee degenerative joint 
disease was productive of severe occupational functional 
impairment.  It reportedly prevented his participation in sports, 
and severely impaired his performance of chores, shopping, 
exercise, recreation, and traveling.  It moderately impaired his 
ability to feed himself, bathe, dress, and drive and mild 
impaired his ability to groom himself or go to the toilet.  

With respect to his back, the Veteran reported that in 1970, he 
had undergone a laminectomy with fusion, due to a herniated disc.  
He reportedly experienced nocturia but denied any other 
genitourinary problems, such as urinary incontinence.  He also 
denied gastrointestinal problems, such as fecal incontinence.  In 
addition, he denied numbness, paresthesias, leg or foot weakness, 
falls, or unsteadiness.  He noted a history of decreased back 
motion and stiffness but no fatigued, weakness, spasms, pain, 
flare-ups, or incapacitating episodes.  He stated that he used a 
brace and was reportedly able to walk 1/4 mile.  

On examination of the Veteran's spine, his posture and gait were 
normal, and there was no gibbus, list, kyphosis, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
ankylosis.  There was no spasm, atrophy, guarding, pain on 
motion, tenderness, or weakness.  His strength was normal at 5/5, 
and his muscle tone was normal.  His deep tendon reflexes were 
normal at 2/2, and his sensation was intact.  He demonstrated the 
following ranges of low back motion:  flexion from 0 to 
50 degrees; extension from 0 to 20 degrees; lateral flexion from 
0 to 20 degrees, bilaterally; and rotation from 0 to 30 degrees, 
bilaterally.  There was no evidence of pain on motion or of pain 
or additional limitation with repetitive motion.  His service-
connected lumbar spine disorder caused no effects on the 
performance of his daily activities.  

From May 2009 through June 2010, the Veteran was treated by VA 
for various disorders.  In July 2009, it was noted that he had 
had an epidural injection for back pain.  His gait and station 
were normal, and walking was used as the primary exercise.  In 
November 2009, the Veteran was treated for back pain.  His gait 
and station were normal.  During VA outpatient treatment in March 
2010, it was noted that the Veteran experienced moderate chest 
pain on shoveling snow.  

The Applicable Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to:  (1) The loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 38 
U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following:  (1) blindness in both eyes with 5/200 visual acuity 
or less; or (2) includes the anatomical loss or loss of use of 
both hands.  The assistance referred to in this section will not 
be available to any veteran more than once.  38 C.F.R. 
§ 3.809(a).

The phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The term "loss of use" of a hand or foot constitutes that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the basis 
of the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 
3.350(a)(2), 4.63.

Examples which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3-1/2 inches or more.  Also considered as 
loss of use of a foot is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Id.

Analysis

During his video conference before the undersigned Veteran's Law 
judge, the Veteran testified that due to his service-connected 
disabilities, he often required the use of a scooter to get 
around and that he needed to make associated accommodations to 
his house, such as widening the doorways.  Thus, he maintained 
that he was entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing or special home 
adaptation.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the Veteran does not meet the applicable criteria 
for such eligibility.  Therefore, the appeal is denied.

The evidence does not show, and the Veteran does not contend, 
that he has service connection for blindness or disability of 
either upper extremity or that he has residuals of an organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Rather, he maintains that he 
has, effectively, lost the use of his lower extremities such that 
he is unable to get around without the use of prosthetic 
appliances.

A review of the evidence discloses that the Veteran's ability to 
walk is impaired, primarily, by his service-connected knee 
disabilities and his service-connected back disability.  However, 
there is no competent evidence that those disabilities have 
caused him to lose the use of his legs or feet as defined by VA.  
He does not demonstrate extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3-1/2 inches or more.  
Moreover, he does not demonstrate any current neurologic 
involvement.  Id.

Although he frequently uses knee braces, a cane, and crutches, 
and has been prescribed an electric scooter, there is no 
competent evidence that his balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with prosthesis.  
In this regard, his recent treatment records and examination 
reports consistently show that his posture and gait are normal 
and that he remains active.  Walking has been recommended as his 
primary form of exercise, and during his video conference, he 
acknowledged that he could walk from one end of his house to the 
other, a distance of 35 to 50 feet.  Moreover during his August 
2009 VA examination, it was noted that he could walk 1/4 mile.  In 
addition, it was noted that as late as March 2010, he was 
shoveling snow.  Finally, other than participation in sports, the 
evidence shows that he is not precluded from performing any of 
his activities of daily living.  

While none of the foregoing circumstances or any single piece of 
evidence is dispositive, the preponderance of the competent 
evidence of record strongly suggests that Veteran has not lost 
the use of his lower extremities as defined by VA.  This is not 
to say that the Veteran does not have significant difficulty in 
getting around.  Indeed, the percentage ratings attest to the 
level of impairment attributable to his various service-connected 
disabilities.  However, despite those ratings, the Board finds 
that the Veteran does not fulfill the criteria for a certificate 
of eligibility for assistance in acquiring specially adapted 
housing or for a grant for necessary special home adaptations.  
38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.  Accordingly, the benefit 
sought on appeal is not warranted; and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim for 
a certificate of eligibility for specially adapted housing or for 
necessary special home adaptations. Therefore, the doctrine of 
reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement is denied for a certificate of eligibility for 
assistance in acquiring specially adapted housing or for a grant 
for necessary special home adaptations.



____________________________________________ 
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


